Citation Nr: 1619025	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to disability ratings higher than 10 percent from April 23, 2008, and 20 percent from October 28, 2014, for low back disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and V. Q.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to August 1981 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In a March 2009 rating decision, the RO granted service connection, effective April 23, 2008, for degenerative arthritis of the lumbar spine, and assigned a disability rating of 10 percent. In an August 2010 rating decision, the RO denied a TDIU. 

In May 2014, the Veteran testified at a hearing before the undersigned at the Board's headquarters. His claims file contains a transcript of the hearing.

In August 2014, the Board remanded the case to the RO for the development of additional evidence.

In a February 2015 rating decision, the RO increased the rating for degenerative arthritis of the lumbar spine to 20 percent, effective October 28, 2014.

The issue of service connection for left lumbar radiculopathy has been raised by the record in the report of an October 2014 VA medical examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The RO took actions in response to the Board's remand instructions, then returned the case to the Board. The Board finds that additional RO actions are needed. The case therefore is again REMANDED to the agency of original jurisdiction (AOJ) (in this case, the RO). VA will notify the Veteran if further action is required.


REMAND

The Board is remanding the issues of the ratings for low back disability and of a TDIU to the RO for further action.

The Veteran appealed the initial 10 percent rating the RO assigned effective April 23, 2008, for his lumbar spine disability. He continued his appeal after the RO increased the rating to 20 percent effective October 28, 2014. He contends that the back disability has impaired him to an extent that warrants higher ratings.

The Veteran's statements and VA examination and treatment reports indicate that he has low back pain at rest and with motion, and worsening pain with activity. He worked after service as a truck driver, and left that employment in about 2006. His back disability caused or played a major part in causing the end of that employment. In February 2015, a VA physician who examined the Veteran in October 2014 expressed the opinion that the Veteran's back disability made him unable to drive a truck professionally. The physician further opined that the Veteran's back with prolonged sitting and the sedation and drowsiness caused by medications for his back pain would cause him difficulty with a sedentary job. Since the Veteran ceased employment, he reports, ongoing back pain and other back disorder symptoms have significantly limited his mobility and activity. On VA examinations, however, limitation of motion of his thoracolumbar spine has not met the rating schedule criteria for a disability rating higher than 20 percent. 

There is evidence, then, that his back disability markedly interferes with his capacity for his former employment and potential other employment. However, clinicians have not described his impairment in terms comparable to the restricted ranges of motion or ankylosis that constitutes the rating schedule criteria. The Board therefore will remand the case to the RO to refer the back disability ratings issue to the Director of the VA Compensation and Pension Service for consideration of extraschedular ratings.

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities make him unable to work. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Rating boards should submit such cases to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU. 38 C.F.R. § 4.16(b).

In the August 2014 remand, the Board instructed the RO to develop additional evidence about the effects of the Veteran's arthritis of the lumbar spine. The Board instructed the RO to readjudicate the lumbar spine disability and TDIU claims. "If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU," the Board stated, "readjudication MUST include referral of the Veteran's TDIU claim to the Director of Compensation Service, for extraschedular consideration." In February 2015, the RO issued a supplemental statement of the case and returned the case to the Board. The Veteran has continued to assert that his service-connected disabilities made him unemployable. His combined disability rating did not meet the regulatory criteria for consideration of a schedular TDIU. The RO did not refer his TDIU claim to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU. The Court has indicated that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the Board is remanding the TDIU claim to the RO again, to refer that claim to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU.
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the Director of the VA Compensation and Pension Service for review.

Ask the Director to determine whether an extraschedular rating is warranted, and if so to assign such for any time period from April 23, 2008, forward. Ask the Director, in making the determinations, to consider the extent to which any pain on motion, weakened movement, excess fatigability, and diminished endurance interfere with the Veteran's capacity for activity including regular, sustained employment.

Ask the Director to determine whether a total disability rating based on individual unemployability (TDIU) is warranted on an extraschedular basis, that is, whether, even if the Veteran does not have a combined disability rating of at least 70 percent, the combined effects of his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

Ask the Director to explain the reasons and bases for the determinations reached.

Associate the full text of the Director's determinations with the Veteran's claims file.

2. If any of the remanded claims remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond. Thereafter, return the case to the Board for further appellate review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



